Citation Nr: 1449615	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  14-00 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left leg below knee amputation.

2.  Entitlement to service connection for left lower extremity radiculopathy, to include as secondary to the service-connected chronic muscular back strain.

3.  Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to the service-connected chronic muscular back strain.

4.  Entitlement to a rating in excess of 10 percent for chronic muscular back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1947 to June 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.

Since the statement of the case (SOC), additional evidence was added to the claims file while it was at the RO.  This evidence consists of a positive nexus opinion relating low back pain to the Veteran's service-connected left leg disability.  As the Veteran is already service-connected for a chronic muscular back strain, and as this opinion did not address the arthritis of the Veteran's lumbar spine, the Board concludes that such evidence is not pertinent to the issues being decided below.  Consequently, a remand for the issues being decided below is not warranted.  See 38 C.F.R. § 19.37(a) (2014).

The issues of service connection for a right knee disorder and right lower extremity radiculopathy being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has not had left lower extremity radiculopathy at any time since filing his claim for compensation. 
2.  The chronic muscular back strain has not resulted in limiting forward flexion to 60 degrees, has not resulted in a combined range of motion not greater than 120 degrees, has not caused muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, has not resulted in ankylosis, and does not have associated objective neurological abnormalities for which separate ratings can be granted at this time.


CONCLUSIONS OF LAW

1.  Left lower extremity radiculopathy was not incurred or aggravated in service and is not proximately due to or the result of the service-connected chronic muscular back strain.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

2.  The criteria for a rating in excess of 10 percent for chronic muscular back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Code (DC) 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was notified in a letter dated in June 2010 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection and that to show entitlement to an increased evaluation for his service-connected disability, the evidence must show that the disability has gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
Regarding VA's duty to assist, VA obtained all of the Veteran's service treatment records (STRs), post-service medical records, and also secured an examination in furtherance of his claims.  A pertinent VA examination was obtained in September 2010 with an October 2010 addendum opinion.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  Although the examination is over four years old, the Veteran has not reported a worsening of his back condition since the examination.  As there is no evidence of worsening since the last VA examination, a remand for a new VA examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's STRs show that he had left leg complaints that began in May 1948; in July 1948, he was diagnosed with an arterial embolism in his left lower extremity.  The Veteran subsequently underwent a below the knee amputation of his left lower extremity in July 1948.  There is no indication in any of the Veteran's voluminous STRs discussing his left lower extremity that he had radiculopathy.

Post-service treatment records and VA examinations pertaining to his service-connected back disability do not show any diagnosis of left lower extremity radiculopathy.  

A statement from the Veteran's daughter received in July 2010 shows that he reported pain in his legs.

The Veteran was afforded a VA examination in September 2010.  He reported cramping and pain in the right leg and hip.  Following a thorough examination, the examiner opined that the Veteran had no radicular symptoms on the left lower extremity and noted that the Veteran was a below knee amputee.

Based on a review of the evidence, the Board concludes that service connection for left lower extremity radiculopathy is denied.  Although the Veteran had in-service left leg treatment and has a service-connected lumbar spine disability, left lower extremity radiculopathy has not been shown at any time since the claim for service connection.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of left lower extremity radiculopathy at any time during the appeal period.  

The Veteran is competent to report having left lower extremity symptomatology.  However, notwithstanding the Veteran's contentions, the evidence of record does not show that he has been diagnosed with any left lower extremity radiculopathy at any time during the appeal period.  The Veteran was afforded a thorough VA examination, yet no left lower extremity radiculopathy was diagnosed and the examiner specifically opined that the Veteran had no radicular symptoms.  As the VA examiner interviewed and examined the Veteran, as well as reviewed his pertinent records, the Board accords the examiner's finding that the Veteran has no radicular symptoms on his left lower extremity great probative value.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of left lower extremity radiculopathy falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed his claim for service connection for left lower extremity radiculopathy in May 2010 has such disorder been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for left lower extremity radiculopathy, to include as secondary to the service-connected chronic muscular back strain.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for left lower extremity radiculopathy, to include as secondary to the service-connected chronic muscular back strain is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  

	B.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  

In this case, the Veteran's lumbar spine disability is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5237, which evaluates impairment from lumbosacral strains.  

Under the General Rating Formula evaluating limitation of motion of the spine, a 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237 (2014).  A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  Id.

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

The evidence shows other lumbar spine diagnoses besides the service-connected chronic muscular back strain.  Although VA may compensate a veteran only for service-connected disability, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The Veteran was afforded a VA examination in September 2010.  He reported having severe flare-ups that occurred weekly and lasted for ten minutes that were precipitated by activity.  The Veteran needed to sit during flare-ups.  He denied all neurologic symptoms except numbness and leg or foot weakness.  The examiner noted that the Veteran had diabetes causing neuropathy in the right foot.  There was a history of decreased motion, stiffness, weakness, spasm, and pain.  The Veteran reported having constant pain that was moderate in severity and occurred daily.  There were no incapacitating episodes of spine disease.  A cane was used and the Veteran reported that he was unable to walk more than a few yards.  

Examination revealed the Veteran's posture, head position, and gait were normal; his spine was symmetrical in appearance; there were no abnormal spine curvatures; and there was no ankylosis.  There were no objective abnormalities except pain with motion and tenderness; the Veteran's tenderness was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion testing revealed flexion to 80 degrees; extension to 20 degrees; left lateral flexion to 25 degrees; right lateral flexion to 20 degrees; left rotation to 25 degrees; and right rotation to 20 degrees.  There was objective evidence of pain on active motion, including after repetition.  There were no additional limitations following repetition.  The examiner noted that pain started at 80 degrees of flexion and 20 degrees of lateral flexion and there was no change with repetition.  The Veteran reportedly retired in 1983 due to coronary artery disease.  The Veteran was diagnosed with degenerative joint disease and degenerative disc disease.  The examiner opined that the current osteoarthritis of the spine appeared to be one of natural progression due to aging.  

None of the Veteran's treatment records show his ranges of motion in degrees.  They also do not show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; or neurologic abnormalities opined to be associated with his service-connected lumbar spine disability.  

Based on a review of the evidence, the Board concludes that a rating in excess of 10 percent is not warranted at any time during this appeal.  Initially, although the Veteran was diagnosed with degenerative joint disease and degenerative disc disease at the VA examination, the examiner did not differentiate what impairment was due to the Veteran's service-connected lumbar spine disability versus his nonservice-connected disorders.  Absent such differentiation of symptoms, the Board will consider the physical findings on examination to be attributable to the Veteran's service-connected disability for purposes of evaluating his disability.  

The VA examination and treatment records fail to show that the next higher rating of 20 percent is warranted.  The evidence does not show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  As noted above, the Veteran had flexion to 80 degrees in September 2010.  Even considering his pain on motion, the evidence fails to show that his limitation of flexion has approximated being greater than 30 degrees but not greater than 60 degrees.  His combined ranges shown on examination, even with considering his pain on motion, do not approximate being 120 degrees or less.  The Veteran also had a normal gait and normal spine on examination.  Therefore, a rating in excess of 10 percent is not warranted.  

In reaching the conclusion that a higher rating is not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that increased ratings are warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The examination takes into account the Veteran's functional impairment resulting from his service-connected lumbar spine disability.  Neither the examination nor treatment records show that the Veteran had muscle atrophy or other evidence of disuse due to his service-connected lumbar spine disability.  Accordingly, the criteria for a rating in excess of 10 percent for limitation of motion for the Veteran's service-connected chronic muscular back strain have not been met.  38 C.F.R. § 4.71a, DC 5237.

The Board has also considered whether separate ratings are warranted for associated objective neurologic abnormalities.  As discussed in the remand below, the Board is remanding the issue of service connection for right lower extremity radiculopathy.  For the reasons set forth above, the Board has denied service connection for left lower extremity radiculopathy.  The pertinent medical evidence of record fails to show other objective neurologic abnormalities associated with the service-connected lumbar spine disability.  Therefore, the Board concludes that the Veteran does not have objective neurologic abnormalities associated with his service-connected lumbar spine disability for which separate ratings are warranted at this time.  

For these reasons, the Board finds that the criteria for a rating in excess of 10 percent have not been met at any time during this appeal.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's lumbar spine symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's lumbar spine disability has resulted in interference with employment or activities of daily life which would warrant increased ratings for this disability.

Moreover, as the Veteran has not contended, nor does the evidence show that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for left lower extremity radiculopathy, to include as secondary to the service-connected chronic muscular back strain is denied.

Entitlement to a rating in excess of 10 percent for chronic muscular back strain is denied.


REMAND

Regrettably, a remand is necessary for the issues remaining on appeal.  The September 2010 examiner opined that the Veteran's right knee disorder and right lower extremity radiculopathy were not due to his service-connected disabilities; however, no opinion regarding aggravation was provided.  Therefore, a remand is necessary for an addendum medical opinion regarding aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received at the Pasco VA Outpatient Clinic.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the September 2010 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's right knee disorder and right lower extremity radiculopathy are aggravated (permanently worsened beyond normal progression) by the service-connected left leg below knee amputation and chronic muscular back strain, respectively [If the right knee disorder is found to have been aggravated by the service-connected left leg below knee amputation, and the right lower extremity radiculopathy is found to have been aggravated by the service-connected chronic muscular back strain, the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the addendum report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


